Judge Trimble,
delivered the following opinion of the court:
The variance between the judgment and execution, was glaringly irregular and illegal. The replevy bond Js but a continuance of the execution ; is founded on it; recites that execution as the authority by which, it was taken; and this superstructure must be adjudged as un. lawful as the foundation whereon it is erected. The court, therefore, erred in refusing to, correct the proceed-, ings, when applied to.
Judgment reversed ; and the cause remanded, with direction to the inferior court to quash the execution S,nd replevy bond. .